  Case 16-30190      Doc 81    Filed 10/30/18 Entered 10/30/18 16:20:42           Desc Main
                                 Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                    Chapter 7

Joshua Martin Friestad,                   Bankruptcy No. 16-30190

                   Debtor.                Honorable Pamela S. Hollis



                      TRUSTEE’S CERTIFICATE OF SERVICE FOR
                        NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #80) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on October 24, 2018.

Dated: October 30, 2018                      Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of
                                             Joshua Martin Friestad,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 16-30190          Doc 81      Filed 10/30/18 Entered 10/30/18 16:20:42         Desc Main
                                       Document     Page 2 of 2




Mailing Information for Case 16-30190


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

       Carly Berard cberard@rockfuscollc.com
       James M Durkee jimdurkee@mglawoffices.com, staff@mglawoffices.com;notices@nextchapterbk.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       David P Lloyd courtdocs@davidlloydlaw.com
       Miriam R Stein mstein@chuhak.com,
        dgeorge@chuhak.com;mstein@ecf.epiqsystems.com;IL82@ecfcbis.com;vjefferson@chuhak.com
       Miriam R. Stein mstein@chuhak.com, dgeorge@chuhak.com;vjefferson@chuhak.com

        Manuel Service List

 Internal Revenue Service
 P O Box 7346
 Philadelphia, Pa 19101

 Capital One Bank (Usa), N.A.
 By American Infosource Lp As Agent
 Po Box 71083
 Charlotte, Nc 28272-1083

 The First National Bank Of Ottawa, N.A.
 701 Lasalle St.
 Ottawa, Il 61350

 Cavalry Spv I, Llc
 C/O Bass & Associates, P.C.
 3936 E. Ft. Lowell Rd., Suite 200
 Tucson, Az 85712

 Joshua Martin Friestad
 1000 DOUGLAS ST.
 OTTAWA, IL 61350
